                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                            NO. 5:19-CV-429-FL



    DAVID DANIEL FOSTER, and                           )
    BARBARA A. FOSTER,                                 )
                                                       )
                         Plaintiffs,                   )
                                                       )               ORDER
        v.                                             )
                                                       )
    DEPARTMENT OF THE NAVY,                            )
                                                       )
                         Defendant.                    )



        This matter comes before the court on defendant’s motion to dismiss for lack of subject

matter jurisdiction, pursuant to Federal Rule of Civil Procedure 12(b)(1). (DE 18). The issues

raised are ripe for ruling. For the reasons that follow, defendant’s motion is granted.



                                       STATEMENT OF THE CASE

        Plaintiffs, proceeding pro se and seeking leave to proceed in forma pauperis (“IFP”),

commenced this action on July 9, 2019, in the United States District Court for the Western District

of North Carolina. On September 27, 2019, the case was transferred to this court. On November

22, 2019, plaintiffs paid the filing fee for their complaint, mooting their IFP motion. Plaintiff’s

complaint was subsequently filed on November 25, 2019. On January 17, 2020, defendant filed

the instant motion to dismiss, arguing that plaintiffs’ claims are subject to dismissal under the

Feres1 doctrine, or in the alternative are subject to dismissal under the discretionary function


1
        Feres v. United States, 340 U.S. 135 (1950).
exception of the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2671 et seq. Plaintiffs’

scattershot response in opposition invokes lack of knowledge, the statute of limitations, the notice

pleading standard, and standing.



                                         STATEMENT OF FACTS

        The facts alleged in the complaint may be summarized as follows. Plaintiff David Foster

was stationed at Camp Lejeune “from 4/28/1972 through 7/28/1972.”2 (Compl. (DE 14) at 4).

Plaintiff David Foster drank contaminated water at Camp Lejeune, causing cancer and other

chronic illnesses. (Id. at 5). More specifically, plaintiff David Foster contends that he was

diagnosed with multiple myeloma in 2016 and underwent chemotherapy in 2016 and 2017. (Id.

at 4). The multiple myeloma has affected other organs, so that he suffers congestive heart failure

and abnormal kidney function. (Id.). Plaintiff David Foster alleges “negligence of Camp

Lejeune,” and claims damages for medical expenses and pain and suffering. (Id. at 5). Plaintiff

Barbara Foster claims damages for lost wages derivative of plaintiff David Foster’s injuries. (Id.).



                                          COURT’S DISCUSSION

A.       Standard of Review

        A motion to dismiss under Rule 12(b)(1) challenges the court’s subject matter jurisdiction.

Such motion may either 1) assert the complaint fails to state facts upon which subject matter

jurisdiction may be based, or 2) attack the existence of subject matter jurisdiction in fact, apart

from the complaint. Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). Where a defendant



2
        The government notes that, in an administrative claim and questionnaire that plaintiff David Foster submitted
to the Navy, he stated he was stationed at Camp Lejeune from April 28, 1972, to April 27, 1974. (See Claimant
Questionnaire (DE 19-2) at 2).

                                                         2
raises a “facial challenge[] to standing that do[es] not dispute the jurisdictional facts alleged in the

complaint,” the court accepts “the facts of the complaint as true as [the court] would in context of

a Rule 12(b)(6) challenge.” Kenny v. Wilson, 885 F.3d 280, 287 (4th Cir. 2018). When a

defendant challenges the factual predicate of subject matter jurisdiction, a court “is to regard the

pleadings’ allegations as mere evidence on the issue, and may consider evidence outside the

pleadings without converting the proceeding to one for summary judgment.” Richmond,

Fredericksburg & Potomac R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). The

nonmoving party in such case “must set forth specific facts beyond the pleadings to show that a

genuine issue of material fact exists.” Id.

B.      Analysis

        “Absent a waiver, sovereign immunity shields the Federal Government and its agencies

from suit.” F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994). The FTCA waives sovereign immunity,

providing that “[t]he United States shall be liable, respecting the provisions of this title relating to

tort claims, in the same manner and to the same extent as a private individual under like

circumstances.” 28 U.S.C. § 2674; see 28 U.S.C. § 1346(b). However, this waiver is subject to

several important qualifications and limitations, each of which bars claims against the United

States on jurisdictional grounds.        See Meyer, 510 U.S. at 475 (“Sovereign immunity is

jurisdictional in nature. Indeed, the ‘terms of [the United States’s] consent to be sued in any court

define that court's jurisdiction to entertain the suit.’”).

        One such important limitation is the Feres doctrine. In Feres, the United States Supreme

Court considered three cases brought under the FTCA, all of which raised negligence claims where

claimants were injured, “while on active duty, and not on furlough, [by] others in the armed

forces.” 340 U.S. at 136–38. In one of the cases, an executrix sued for wrongful death, alleging



                                                    3
that decedent perished in a fire in his military barracks and that the military was negligent by

quartering him in barracks known or which should have been known to be unsafe because of a

defective heating plant, and in failing to maintain an adequate fire watch. Id. at 136–37. The

Court held that the federal government had no liability “for injuries to servicemen where the

injuries arise out of or are in the course of activity incident to service,” and all three cases were

dismissed. Id. at 146.

       Since Feres, the Court has gone on to explain that the doctrine categorically excludes from

the FTCA “type[s] of claims that, if generally permitted, would involve the judiciary in sensitive

military affairs at the expense of military discipline and effectiveness.” United States v. Johnson,

481 U.S. 681, 690 (1987) (emphasis in original) (quoting United States v. Shearer, 473 U.S. 52,

59 (1985)). Moreover, the Feres doctrine is in place to protect congressional authority over the

United States’ military establishment under the Constitution. See Chappell v. Wallace, 462 U.S.

296, 300–02 (1983). The appropriate forum for relief when a soldier is injured during service is

to pursue a claim within military structures, such as under the Uniform Code of Military Justice

(“UCMJ”), 10 U.S.C. §§ 801-946, or through administrative channels. Id.

       “[W]here a complaint asserts injuries that stem from the relationship between the plaintiff

and the plaintiff’s service in the military, the ‘incident to service’ test is implicated.” Cioca v.

Rumsfeld, 720 F.3d 505, 515 (4th Cir. 2013). There is no “a specific element-based or bright-line

rule regarding what type of conduct is ‘incident to service.’” Aikens, 811 F.3d at 651. Rather,

suits are incident to service when, based upon the totality of the circumstances, they “would call

into question military discipline and decisionmaking [and would] require judicial inquiry into, and

hence intrusion upon, military matters.” Cioca, 720 F.3d at 515 (quoting United States v. Stanley,

483 U.S. 669, 682 (1987)).



                                                 4
        The incident to service test is broad enough to include, at a minimum, “all injuries suffered

by military personnel that are even remotely related to the individual’s status as a member of the

military.” Stewart v. United States, 90 F.3d 102, 105 (4th Cir. 1996) (quoting Major v. United

States, 835 F.2d 641, 644 (6th Cir. 1987)). “[W]here the case concerns an injury sustained by a

soldier while on duty, the effect of the action upon military discipline is identical whether the suit

is brought by the soldier directly or by a third party.” Stencel Aero Eng’g Corp. v. United States,

431 U.S. 666, 673 (1977). “Courts, therefore, have widely ruled that FTCA relief is not available

to family members for claims based on the injuries to their relatives in the armed forces.” Gaspard

v. United States, 713 F.2d 1097, 1102 (5th Cir. 1983); see, e.g., Skees v. U.S. By & Through Dep't

of Army, 107 F.3d 421, 425–26 (6th Cir. 1997); Monaco v. United States, 661 F.2d 129, 133–34

(9th Cir. 1981); De Font v. United States, 453 F.2d 1239, 1239–40 (1st Cir. 1972).

        The instant case is indistinguishable from Feres itself. Plaintiff David Foster was stationed

at Camp Lejeune. (Compl. at 4). While stationed at Camp Lejeune, he consumed contaminated

drinking water and plaintiffs suffered injuries as a result. (See id. at 5). Plaintiffs allege negligence

on the part of defendant in maintaining the premises of Camp Lejeune. (See id.). Accepting these

facts as true, plaintiffs’ claims against defendant are incident to plaintiff David Foster’s military

service. See In re Camp Lejeune N. Carolina Water Contamination Litig., 263 F. Supp. 3d 1318,

1341–43 (N.D. Ga. 2016) (dismissing substantially similar claims under the Feres doctrine).

Plaintiffs’ claims are barred by sovereign immunity and must be dismissed for lack of subject

matter jurisdiction.3




3
        The court does not reach defendant’s alternative argument that the discretionary function exception to the
FTCA independently bars plaintiffs’ claims. See 28 U.S.C. § 2680(a); United States v. Gaubert, 499 U.S. 315, 322
(1991).

                                                        5
                                     CONCLUSION

      Based on the foregoing, defendant’s motion to dismiss for lack of subject matter

jurisdiction (DE 18) is GRANTED. The clerk is DIRECTED to close this case.

      SO ORDERED, this the 31st day of March, 2020.




                                         _____________________________
                                         LOUISE W. FLANAGAN
                                         United States District Judge




                                            6
